295 F.2d 39
Cecil SUMMEROUR, Appellant,v.UNITED STATES of America, Appellee.
No. 18502.
United States Court of Appeals Fifth Circuit.
Oct. 31, 1961.

Appeal from the United States District Court for the Northern District of Georgia; William Boyd Sloan, Judge.
John N. Crudup, Gainesville, Ga., for appellant.
Charles D. Read, Jr., U.S. Atty., John W. Stokes, Jr., and Bobby C. Milam, Asst. U.S. Attys., Charles L. Goodson, U.S. Atty., Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, and CAMERON and BROWN, Circuit Judges.
PER CURIAM.


1
It appearing that no error was committed by the trial court, the judgment of conviction is hereby


2
Affirmed.